MEMORANDUM OPINION


No. 04-07-00107-CV

Joseph Dale ROBERTSON,
Appellant

v.

Lloyd L. WALTON,
Appellee

From the 216th Judicial District Court, Kendall County, Texas
Trial Court No. B-99-190
Honorable Stephen B. Ables, Judge Presiding

Opinion by: 	Sandee Bryan Marion, Justice

Sitting: 	Catherine Stone, Justice
	Sandee Bryan Marion, Justice
	Phylis J. Speedlin, Justice

Delivered and Filed:   December 12, 2007

AFFIRMED
	Appellant Joseph Dale Robertson appeals from a Final Judgment dated October 31, 2006 in
favor of appellee Lloyd Walton.  In its Final Judgment, as part of the relief awarded to appellee, the
trial court precluded appellant from "the filing of lawsuits pro se against" appellee and others. 
Appellant timely filed his notice of appeal.  When appellant did not timely file his appellate brief,
this court ordered appellant to do so.  In response, appellant filed a letter with this court in which he
asserted that filing a brief would place him in contempt of the trial court's order that he take "no
action" in district court or in the court of appeals.  Although the Final Judgment here contains no
such prohibition, appellant asserts the court's injunction acts as an attainder, extinguishing his civil
rights.  We disagree.  The Final Judgment precludes the appellant from filing pro se lawsuits against
appellee and others.  The judgment did not preclude appellant from filing his notice of appeal and
does not preclude him from adequately briefing his complaints on appeal.  Because appellant has
failed to adequately brief any complaint arising from the trial court's judgment, even after this court
ordered him to do so, we must affirm.
 
							Sandee Bryan Marion, Justice